DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 01, 2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. Pub. No.: US 2016/0373499 A1 (Hereinafter “Wagner”) in view of Khalil et al. Pub. No.: US 2015/0296242 A1 (Hereinafter “Khalil”).

 	Regarding Claim 1, Wagner discloses a system, comprising one or more computer processors that execute machine-readable instructions to perform (see fig.2): 
distributing a live video provided by a distributor to a plurality of viewers (see paragraphs [0006], [0021] and [0029]-[0031]);
Wagner fails to explicitly disclose:
giving a predetermined reward to a viewer included in the plurality of viewers during distribution of the live video, wherein the giving of the predetermined reward includes giving, in response to a predetermined condition being satisfied, the predetermined reward based at least on a first attribute or action of the distributor and/or a second attribute or action of at least some of the plurality of viewers; and 
the predetermined condition includes at least a first necessary condition that a first duration during which the viewer remains viewing the live video reaches a first threshold.
In analogous art, Khalil teaches:
giving a predetermined reward to a viewer included in the plurality of viewers during distribution of the live video (see paragraph [0060]), wherein the giving of the predetermined reward includes giving, in response to a predetermined condition being satisfied, the predetermined reward based at least on a first attribute or action of the distributor and/or a second attribute or action of at least some of the plurality of viewers (see paragraph [0062]); and 
the predetermined condition includes at least a first necessary condition that a first duration during which the viewer remains viewing the live video reaches a first threshold (see paragraph [0062]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wagner with the teaching as taught by Khalil in order to provide rewards functionality and a rewards platform that may be used to distribute (and/or incorporate within primary video program as) rewards based on the secondary content, thereby the user may earn points (e.g., score points for correct answer) that are redeemable for predetermined incentives (e.g., the user may redeem points for pay per view (PPV), etc.).

Regarding Claim 2, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Khalil further discloses wherein the giving of the predetermined reward includes changing the predetermined reward to be given to the viewer based at least on the first attribute or action and/or the second attribute or action (see paragraph [0082]).

Regarding Claim 3, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Wagner further discloses wherein the one or more computer processors further perform receiving predetermined input information inputted by each of the plurality of viewers during the distribution of the live video provided by the distributor (see paragraph [0032]); and on the other hand, Khalil further discloses the giving of the predetermined reward includes suspending measurement of the first duration when a second duration during which the viewer remains not inputting the predetermined input information reaches a second threshold (see paragraph [0062]).

Regarding Claim 4, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Khalil further discloses wherein the predetermined condition includes at least a second necessary condition that the viewer conducts a predetermined input within a predetermined period of time after the first duration reaches the first threshold (see paragraph [0075]).
Regarding Claim 5, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Khalil further discloses wherein the giving of the predetermined reward includes giving the predetermined reward such that the predetermined reward given when the live video includes a moving image of the distributor is more valuable than the predetermined reward given when the live video does not include the moving image of the distributor (see paragraph [0048]).
Regarding Claim 6, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Khalil further discloses wherein the giving of the predetermined reward includes giving the predetermined reward such that the predetermined reward is more valuable as a predetermined attribute's value of the distributor is greater (see paragraph [0059]); and the predetermined attribute's value increases as the distributor distributes the live video (see paragraph [0078]).
Regarding Claim 7, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Khalil further discloses wherein the giving of the predetermined reward includes giving the predetermined reward such that the predetermined reward is more valuable as a predetermined attribute's value of the distributor is less (see paragraph [0077]); and the predetermined attribute's value increases as the distributor distributes the live video (see paragraph [0078]).
Regarding Claim 8, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Khalil further discloses wherein the one or more computer processors further perform receiving predetermined input information inputted by each of the plurality of viewer during the distribution of the live video provided by the distributor (see paragraph [0032]); and the giving of the predetermined reward includes giving the predetermined reward based at least on an input performance of the predetermined input information inputted by at least some of the plurality of viewers (see paragraph [0032]).
Regarding Claim 9, Wagner in view of Khalil teach the system as discussed in the rejection of claim 1. Khalil further discloses wherein the giving of the predetermined reward includes giving the predetermined reward such that the predetermined reward given when at least some of the plurality of viewers inputs a predetermined item is more valuable than the predetermined reward given when the predetermined item is not inputted (see paragraphs [0077]- [0078]).

Regarding Claim 10, the claim is being analyzed with respect to the rejection of claim 1.
 	Regarding Claim 11,  the claim is directed toward embody the method of claim  in  a “non-transitory computer-readable medium”. It would have been obvious to embody the procedures of Wagner in view of Khalil discussed with respect to claim 1 in a “non-transitory computer-readable medium” in order that the instructions could be automatically performed by a processor.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424


/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424